Order denying plaintiff’s motion for an examination before trial reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs, as to all matters asked for. Those disallowed relate to the alleged conspiracy and fraud which plaintiff must prove to sustain his cause of action. While the examination is unnecessary to enable plaintiff to give the bill of particulars, that fact does not show that the examination is not sought in good faith. Kelly, P. J., Rich, Manning, Young and Lazansky, JJ., concur.